DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment received on 02/26/2021:
claims 1-2 and 15-30  remain pending in the application
the rejection to claims 16-17 and 20 under 35 U.S.C. 112(b) is withdrawn in light of the amendments to the claims
all prior art grounds of rejection are maintained
new grounds of rejection are presented herein

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, and 15-21, 23-24, and 27-30  are rejected under 35 U.S.C. 103(a) as being unpatentable over Binder et al (US 7,776,124) (2010) as evidenced by  PSU regarding claim 27 (“Fertilizer Carrier”, 2016, accessed from personal.psu.edu) and the College of Tropical Agriculture and Human Resources regarding claim 28 (“Soil Composition”, 2008, accessed from ctahr.hawaii.edu, referenced hereinafter as “CTAHR”).

Regarding claim 1, Binder et al teaches a fertilizer comprising at least one basic L-amino acid,  selected from the group consisting of L-lysine
(Binder et al discloses a fertilizer composition comprising a lysine product that includes L-lysine [col. 7 line 10])
 which fertilizer is a solid composition 
(the fertilizer composition comprises a solid [col. 14, line 39] and the lysine salts may be applied in a solid form [col. 8, lines 33-35])
wherein a substantial portion of the basic L-amino acid content is present as a monophosphate selected from the group consisting of L-lysine monophosphate 
(Binder et al discloses soluble salts of lysine [col. 14, line 14]; Binder et al goes on to disclose non-limiting examples of basic salts, suitable for use in the present disclosure, including monophosphate [col. 14, lines 17-25]; lysine monophosphate is a soluble salt of 

Regarding claims 2 and 15-16, Binder et al discloses a fertilizer according to claim 1, which further comprises at least one binder (claim 2) that is a polymer (claim 16), a natural polymer (claims 15)
(Binder et al teaches the fertilizer comprises a binder that is starch and starch-derived products (e.g. natural polymer) [col. 15 lines 1 -2 and 20-21]).

Regarding claim 17, Binder et al disclose a fertilizer according to claim 1, which is comprised of a plurality of aggregates each comprised of particles comprising basic L-amino acid(s) aggregated together by mixture with a binder 
(Binder et al at teaches the fertilizer, which comprises L-lysine (e.g. L-amino acid) [col. 7 line 10], is an agglomerated formulation (e.g. plurality of aggregates) wherein a binder  is used to bind particulates [col. 6 lines 20-22] [col. 15 lines 4-6]).

Regarding claim 18, Binder et al teaches a fertilizer according to claim 1, which is comprised of a plurality of aggregates each presenting an outermost layer the composition of which differs from the composition enclosed by said layer 
(Binder et al teaches the fertilizer an agglomerated formulation (e.g. plurality of aggregates) [col. 6 lines 20-22], which is further coated with a polymer [col. 14 lines 40-

Regarding claim 19, Binder et al discloses a method of enhancing the growth of a plant
(Binder et al discloses a method to promote plant growth [col. 16 lines 40-41]),
which method comprises making a solid fertilizer
(Binder et al discloses applying fertilizer composition that is a solid [col. 14, line 39]),
which comprises at least one basic L-amino acid selected from the group consisting of L-lysine
(Binder et al discloses a fertilizer composition comprising a lysine product that includes L-lysine [col. 7 line 10]), and
wherein a substantial portion of the basic L-amino acid content is present as a monophosphate selected from the group consisting of L-lysine monophosphate 
(Binder et al discloses soluble salts of lysine [col. 14, line 14]; Binder et al goes on to disclose non-limiting examples of basic salts, suitable for use in the present disclosure, including monophosphate [col. 14, lines 17-25]; lysine monophosphate is a soluble salt of lysine; it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to choose from a finite number of identified, predictable solutions (e.g. water-soluble salts of lysine) with a reasonable expectation of success),
available to a seed or plant
(Binder et al discloses applying the fertilizer composition to a plant [col. 17 lines 6-10]).

Regarding claim 20, Binder et al discloses a method according to claim 19, wherein the availability of nitrogen (“and optionally other nutrients” is not read into the claims) to said plant is controlled by arranging the seed in a growth-supporting material to 'which the fertilizer is added 
(Binder et al discloses a method to increase nitrogen content (e.g. availability of nitrogen) to soil with plants growing therein [col. 16 lines 36-41] by applying (e.g. arranging) the fertilizer to soil (e.g. growth-supporting material) [col. 17 lines 6-10]; thereby nitrogen availability to the plant is controlled as claimed).

Regarding claim 21, Binder et al discloses a method according to claim 19, wherein the growth of plant roots is enhanced
(Binder et al discloses the fertilizer composition, which is used to promote plant growth [col. 16 lines 40-41], is applied to the root system of the plant [col. 16-17, bridging para];
furthermore because Binder et al discloses the method according to claim 19, one of ordinary skill in the art would expect enhanced root growth as a result of the fertilizer composition taught by Binder et al;
therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to expect the use of the fertilizer composition with root enhancing nutrients that is applied to the plant roots as taught by Binder et al in the goal of promoting plant growth (Binder et al, [col. 16 lines 32-41]).

Regarding claims 23-24, Binder et al discloses a fertilizer according to claim 16, wherein the binder comprises a natural polymer (claim 23) or a starch (claim 24)


Regarding claim 27, Binder et al discloses a fertilizer according to claim 17, wherein the particles are comprised by nuclei surrounded by the basic L-amino acid(s)
(Binder et al discloses combining the solid fertilizer in granular form with carriers [col. 9, lines 43-45] but does not explicitly define carriers as nuclei; however, fertilizer carriers are known to be inert materials that render fertilizer mixtures suitable with desirable handling characteristics as evidenced by PSU [last two sentences] and confirmed by Applicant’s Specification wherein the nuclei is a non-reactive carrier material used in the preparation of the amino acid mixture [pg. 7, lines 10-14]; therefore the carriers of Binder et al mixed (e.g. surrounded) with the amino acid of the composition render obvious the claimed limitation of the nuclei.

Regarding claim 28, Binder et al discloses a method according to claim 20, wherein the growth-supporting material comprises mineral, compressed soil, or compressed peat
(Binder et al discloses the method of applying the fertilizing composition to soil (e.g. growth-supporting material) horticultural or agricultural crops [col. 17, lines 17-23]; although Binder et al does not explicitly disclose the soil comprises mineral, it is commonly known in the art that the basic components of soil includes minerals as evidenced by CTAHR [para 2]; therefore, it would have been obvious to one of ordinary skill in the art to expect the soil (e.g. growth-supporting material) used in the method of Binder et al comprises minerals as claimed.

Regarding claim 29, Binder et al discloses a fertilizer according to claim 1, wherein the basic L-amino acid comprises L-arginine 
(Binder et al discloses the fertilizer composition comprises amino acids selected from arginine [col. 7, lines 65-67] [claim 7]; although Binder et al does not explicitly disclose L-arginine, Binder et al does also teach the use of lysine wherein all isomers, including the “L-“ form is used [col. 7, lines 9-10]; therefore it is reasonable for one of ordinary skill in the art to expect any of the other preferred amino acids taught by Binder et al to also include the L-form, thus reading on L-arginine as claimed).

Regarding claim 30, Binder et al discloses a fertilizer according to claim 1, wherein the basic L-amino acid comprises L-lysine
(Binder et al discloses a fertilizer composition comprising a lysine product that includes L-lysine [col. 7 line 10]).

Claims 22 and 25-26  are rejected under 35 U.S.C. 103(a) as being unpatentable over Binder et al (US 7,776,124) (2010) as applied to claims 1 and 16 above and further in view of Lum et al (“Characterization of Urea Encapsulated by Biodegradable Starch-PVA-Glycerol”, J Polym Environ (2013) 21:1083–1087)

Regarding claims 22 and 25-26, Binder et al discloses a fertilizer according to claim 16, wherein the binder comprises starch [col. 15 lines 1 -2 and 20-21, but does not explicitly disclose wherein the binder comprises a synthetic polymer (claim 22), water-soluble polymer (claim 25), polyvinyl alcohol (claim 26). 
However, Lum et al teaches a fertilizer composition comprising starch and a PVA binder [abstract, lines 1-3], which is a synthetic polymer [pg. 1085, col. 1, lines 3-4]. Starch is used for its biodegradable and cost efficient properties for controlled-release fertilizers and PVA binder is added specifically to improve upon the mechanical strength and susceptibility to microbial attack of starch [pg. 1083, col. 2, para 3]. Lum et al and Binder et al are analogous inventions in the field of starch-containing fertilizers.
	Therefore, it would have it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include PVA like that described in Lum et al in the starch-containing composition of Binder et al. One of ordinary skill in the art would have been motivated to do so because combining PVA with starch improves the performance of starch to support a controlled-release fertilizer  [pg. 1083, col. 2, para 3]. 


Response to Arguments
Applicant's arguments filed 02/26/2021 have been fully considered but they are not persuasive.
In response to applicant’s remarks that Binder does not teach monophosphate without potassium, which is a different material [Remarks, pg. 7], examiner notes Binder provides a general teaching of phosphates that includes monophosphates. Further, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiment [MPEP 2123]. 

Conclusion
  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA GARLEY whose telephone number is (571)272-4674.  The examiner can normally be reached on Monday - Friday 8:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER SMITH can be reached on 5712703599.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/AMANDA GARLEY/Examiner, Art Unit 1731                                                                                                                                                                                                        
/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731